Citation Nr: 0907105	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  03-25 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1974 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  The Veteran is service connected for the following 
disabilities: removal of uterus, evaluated as 30 percent 
disabling; weak foot condition, evaluated at 30 percent; 
removal of right ovary, evaluated at 10 percent; 
hyperthyroidism, evaluated at 10 percent; varicose veins, 
right lower extremity, evaluated at 10 percent; varicose 
veins, left lower extremity, evaluated at 10 percent; 
degenerative joint disease, right knee, associated with weak 
foot condition, evaluated at 10 percent; and degenerative 
joint disease, left knee, associated with weak foot 
condition, evaluated at 10 percent.

2.  The Veteran's service-connected disabilities do not 
prevent her from securing and following some type of 
substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2001 and April 2004 VA sent the Veteran letters 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist her in obtaining evidence necessary to 
support her claim, such as medical records, employment 
records, or records from other Federal agencies.  She was 
advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to her claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2002 rating 
decision, June 2003 SOC, March 2004 SSOC, September 2004 
SSOC, January 2005 SSOC, August 2005 SSOC, August 2006 SSOC, 
July 2007 SSOC, and September 2007 SSOC explained the basis 
for the RO's action, and the SOC and SSOCs provided her with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law and Analysis

The Veteran contends that she is unable to secure and 
maintain gainful employment due to her service-connected 
disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the claimant's service-connected disabilities is 
less than 100 percent, and when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age, provided 
that, if there is only one such disability, this disability 
is ratable at 60 percent or more, or, if there are two or 
more disabilities, there is at least one disability ratable 
at 40 percent or more and additional disabilities to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to her age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

As noted above, the veteran's service-connected disabilities, 
as evaluated under the VA Rating Schedule, are: removal of 
uterus, evaluated as 30 percent disabling; weak foot 
condition, evaluated as 30 percent disabling; removal of 
right ovary, evaluated as 10 percent disabling; 
hyperthyroidism, evaluated as 10 percent disabling; varicose 
veins, right lower extremity, evaluated as 10 percent 
disabling; varicose veins, left lower extremity, evaluated as 
10 percent disabling; degenerative joint disease, right knee, 
associated with weak foot condition, evaluated as 10 percent 
disabling; and degenerative joint disease, left knee, 
associated with weak foot condition, evaluated as 10 percent 
disabling. 

The Veteran's combined service-connected disability 
evaluation is 80 percent.  Since she does not have one 
service-connected disability with an evaluation of at least 
60 percent, or two or more disabilities with a combined 
rating of at least 70 percent with one disability rated at 40 
percent, the initial criteria for schedular consideration for 
the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.

However, a TDIU evaluation can still be awarded if it is 
established by the evidence of record that service-connected 
disabilities have rendered the veteran unable to secure and 
follow substantially gainful employment.  If this is 
established, the case is to be sent to the Director of 
Compensation and Pension for extraschedular consideration.  
See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

The Veteran's records with the Social Security Administration 
(SSA) show that she was found to be disabled effective from 
March 1999, based upon numerous disabilities, including her 
service-connected conditions plus the following non-service-
connected disabilities: diabetes mellitus, hypertension, 
reversible ischemia, post-traumatic stress disorder (PTSD), 
and depression.  The SSA Administrative Law Judge also 
indicated in the Findings that the Veteran "was closely 
approaching advanced age."

In June 2000, the Veteran complained at VA podiatry treatment 
of pain in both feet, and it was noted that she had a history 
of plantar fasciitis.  She had custom orthotics which she 
said had improved her comfort, and she was instructed to do 
exercises and use ice.  At a June 2001 VA general medicine 
examination, she complained of lower extremity cramping with 
activity.  The examiner noted that the Veteran had undergone 
a lumbar laminectomy due to a herniated nucleus pulposus at 
L4-L5 and L5-S1 in 1993.  X-rays of the knees showed mild 
degenerative changes.  At a VA examination for her feet in 
June 2001, she complained of plantar pain, particularly in 
the right ankle and arch.  The range of motion of the ankles 
was within normal limits and without particular capitation, 
although there was tenderness on the right at the limit of 
eversion.  At a June 2001 arteries and veins VA examination, 
the physician wrote that the affect of the varicose veins 
appeared to be limited to ambulation and sexual activity. 

The Veteran wrote in her Notice of Disagreement, which was 
submitted in February 2003, that her bilateral foot and knee 
disorders affected her employment and daily activities.  She 
also wrote that her depression was related to the pain she 
had from her knees and feet, and that she was unemployable 
due to her service-connected disabilities.  The Veteran wrote 
on an August 2003 VA Form 9 that she required a brace and 
cane for ambulation due to her knees, and suffered from 
severe pain, limited motion, and limited function.  She said 
she could not stand, sit, or walk for short distances, and 
felt that depression due to her foot and knee disorders 
contributed to her unemployability.

In September 2003 the Veteran had an examination with S.S., 
M.D., a private physician.  The Veteran presented with 
complaints of chest pain, diabetes, hypertension, low back 
pain, and joint pain.  There were no diagnoses mentioned 
relating to her service-connected disorders.  

At a December 2003 VA joint examination, the Veteran reported 
pain in her knees on prolonged standing and walking, and said 
she was unable to squat, climb up and down stairs, or jump.  
In addition, prolonged knee bending, especially when doing 
desk or computer work, would cause pain in the knees and 
numbness in the legs.  Otherwise, the Veteran reported, daily 
activities were not significantly affected, and she remained 
independent in self care and in activities of daily living.  
On clinical examination, she had 130 out of 140 degrees of 
flexion in her knees and they did not catch, grind, or pop.  
There was normal stability, no weakness or effusion, no 
quadriceps wasting, negative McMurray's, Lachman's, and 
Drawer's tests, and mild suprapatellar fossa tenderness.  The 
right knee had crepitus and tenderness on pressing the 
patella.  X-rays of the knees showed mild degenerative 
changes.  

The Veteran also underwent a VA examination of her feet in 
December 2003, at which she reported feeling pain and 
weakness on walking and standing, which had gotten 
progressively worse.  She felt as if her ankles were giving 
way, leading to instability.  X-rays showed a mild hallux 
callus deformity on the left foot, and bilateral calcaneal 
spurs.  It was noted that she had previously done computer 
work sitting at a desk, but was unable to do that anymore due 
to depression, her back, and problems with her knees and legs 
on prolonged sitting.  At a December 2003 VA examination for 
the arteries and veins, it was noted that she was not working 
due to her low back, knees, feet, depression, diabetes, and 
hypertension, and that her daily activities were not 
significantly affected by varicosities.

In February 2004 the Veteran wrote that she could no longer 
climb stairs or go for walks because of her knees, legs, and 
feet.  She indicated that she had pain in her lower 
extremities from neuropathy.  In addition, she cited symptoms 
of depression and PTSD as part of the reasons why she could 
not work.

At a January 2005 VA examination for her joints, the Veteran 
reported that bilateral knee and foot pain contributed to her 
unemployability and that she was unable to stand, sit, or lie 
down for more than 15 to 20 minutes.  The examiner wrote that 
the Veteran's gait was normal and that the movement of the 
knees was within normal limits.  Therefore, he opined that 
the clinical findings appeared to be out of proportion to the 
symptoms that she reported.  In addition, he observed her 
holding her cane without using it for support.  X-rays of the 
knees showed patellofemoral lateral mild degenerative joint 
disease but not tibio-femoral degenerative joint disease.  At 
a January 2005 examination for her feet, she was diagnosed 
with mild hallux valgus, bilateral, calcaneal spur, 
bilateral, and partial matricectomy, bilateral, for ingrown 
toenails.  At a January 2005 examination for her varicose 
veins, the Veteran reported not using any treatment.

VA treatment notes show that in November 2006 the Veteran 
complained of left knee pain and said she was having to walk 
with her cane.  She also said that her back pain had worsened 
as a result of her knee.

S.M., M.D., a VA physician who treats the Veteran, wrote in 
July 2007 that she suffers from severe pain in both her knees 
and lower back for which she uses braces and medication.  Dr. 
M felt that she cannot be gainfully employed and is "100 
percent unemployable and disabled."  Dr. M also wrote that 
according to the history provided by the Veteran she fell and 
hurt her knees and lower back in 1983 due to the weakness of 
her left ankle and feet.  The pain had progressively worsened 
since then, and Dr. M opined it is most likely that the 
disability due to her backache and knee pain is related to 
her left ankle and feet.  The Board notes that the Veteran 
has not been found to have a service-connected back disorder, 
and therefore little probative value can be given to Dr. M's 
opinion.  See 38 C.F.R. § 3.341.

After a careful review of the evidence, the Board finds that 
entitlement to TDIU has not been established, because the 
record does not show that the Veteran is unable to work due 
to her service-connected disabilities.  As discussed above, 
in addition to her service-connected disorders, she has cited 
back, diabetes, hypertension, depression, and PTSD symptoms 
as causing or contributing to her unemployability.  In 
addition, physicians have found non-service-connected 
disabilities, including a low back disorder, depression, 
diabetes, and hypertension, contributing to her inability to 
work.  The Board also notes that a January 2005 VA examiner 
opined that the Veteran's clinical symptoms relating to her 
knees were out of proportion to her complaints.  There is no 
doubt that the Veteran is limited in the types of jobs she 
can perform as a result of her service-connected disorders.  
On the other hand, however, there is no indication that her 
service-connected disabilities, alone, currently prevent all 
forms of gainful employment.  As noted above, the Social 
Security disability determination was based in part on a 
number of serious non-service-connected health problems, and 
also considered her age.

We recognize the sincerity of the arguments advanced by the 
Veteran that she is precluded from gainful employment by her 
service-connected disabilities.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  And, although her lay statements 
may be competent to as to lay-observable residuals of her 
service-connected disabilities, the Veteran has presented no 
evidence that she has the expertise needed to render an 
opinion as to the impact that these conditions have upon her 
ability to work.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  
Currently, the objective evidence shows that the Veteran's 
service-connected disabilities do not preclude all forms of 
gainful employment.

While the Veteran's contentions have been carefully and 
sympathetically considered, they are outweighed by the 
absence of medical evidence to support the claim.  The 
preponderance of the evidence is thus against the claim for 
TDIU, and, therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


